       Case: 3:20-cr-00052-WHR Doc #: 16 Filed: 02/23/21 Page: 1 of 1 PAGEID #: 46




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA                        : CASE NO. 3:20cr52

          Plaintiff,                             :
                                                     JUDGE WALTER H. RICE
 vs.                                             :

 KEENE L. YOUNG                                  :

          Defendant.                             :


          ENTRY ALLOWING ATTORNEY VISIT BETWEEN TAMARA SACK AND
                          INMATE, KEENE L. YOUNG


         This Court, upon oral motion of newly appointed counsel for defendant (previous counsel,

Arthur Mullins, has withdrawn), requests that the Shelby County Jail allow Tamara Sack to consult

with inmate, Keene L. Young.



                                                                  (tp - per Judge Rice authorization after his review)
 February 23, 2021
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of record
United States Marshal
Shelby County Jail
